Citation Nr: 1808788	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include arthritis, as secondary to service-connected residual fracture of the left patella.

2.  Entitlement to service connection for osteonecrosis, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for peripheral edema, to include as secondary to service-connected disease or injury.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a right foot condition.

5.  Entitlement to service connection for a right foot condition (claimed as talar dome lesions of the right foot).

6.  Entitlement to service connection for a right ankle condition, to include arthritis, as secondary to service-connected residual fracture of the left patella.

7.  Entitlement to service connection for insomnia, to include as secondary to service-connected degenerative joint disease of the lumbar spine.

8.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to an increased disability rating for residual fracture of the left patella, rated as 10-percent disabling prior to February 10, 2012 and 40-percent disabling thereafter.

11.  Entitlement to an effective date earlier than February 10, 2012 for the award of a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran filed a timely notice of disagreement (NOD) in March 2011.  The RO subsequently issued a Statement of the Case (SOC) in May 2013, and the Veteran perfected his appeal.

The Board notes that the Veteran initially requested a Board videoconference hearing in his substantive appeal.  However, in a May 2016 telephone call and subsequent correspondence, he withdrew his hearing request.

The Veteran has raised several issues that have not yet been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  These issues include: entitlement to service connection for obesity (January 2014 statement); muscular atrophy (October 2013 statement); nerve damage in right hand, arm, and shoulder (October 2013 statement); and upper back injury (October 2013 statement).  The Veteran has also raised multiple allegations of clear and unmistakable error (CUE) with respect to prior AOJ and Board decisions.  See Statements in Support of Claim (October 2013).  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Issues (2), (3), (5), (7), and (9)-(11) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied entitlement to service connection for a right foot condition.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the April 1988 rating decision relates to the basis for the prior denial.

3.  In an April 1988 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

4.  Evidence received since the April 1988 rating decision relates to the basis for the prior denial.

5.  The Veteran's right knee arthritis was proximately caused by his service-connected left knee disability.

6.  The Veteran's right ankle arthritis was proximately caused by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision that denied service connection for a right foot condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the April 1988 rating decision is new and material and the claim for service connection for a right foot condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The April 1988 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

4.  Evidence received since the April 1988 rating decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for entitlement to service connection for right knee arthritis on a secondary basis have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).

6.  The criteria for entitlement to service connection for right ankle arthritis on a secondary basis have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Right Foot Condition and Hypertension

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

In an April 1988 rating decision, the RO, inter alia, denied entitlement to service connection for a right foot condition and hypertension.  The Veteran was notified but did not appeal the decision.  Accordingly, the April 1988 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In May 2009 and July 2009, respectively, the Veteran filed applications to reopen his claims for hypertension and a right foot condition.  In support of the claim for hypertension, he submitted additional service treatment records noting elevated in-service blood pressure readings from May and June of 1986, as well as records of current, ongoing treatment for hypertension.  In support of the claim for a right foot condition, the Veteran submitted VA treatment notes showing a diagnosis of arthritis as well as evidence of a possible causal link between his right foot symptoms and his service-connected right ankle disability.  See, e.g., Podiatry Consult Note (February 2014) (noting interconnected right foot and ankle pain).  He has also alleged that his right foot condition is secondary to his service-connected lumbar spine and left knee disabilities.  See Correspondence (September 2013).  In light of the "low" threshold required for new and material evidence established in Shade, the Board finds that in this case the evidence submitted since the April 1988 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claims.  As such, the evidence is new and material and warrants reopening of the claims.  See 38 C.F.R. § 3.156.

Service Connection - Right Knee and Right Ankle Conditions

The Veteran contends that his right knee and right ankle conditions are proximately due to an altered gait caused by his service-connected left knee disability.  See Statement in Support of Claim (May 2009).  For the following reasons, the Board finds that the evidence supports his claims, and service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran was diagnosed with arthritis of the right ankle and right knee on VA examination in September 2009; he has received treatment for symptoms associated with these conditions throughout the appeal period.  On review, the record includes multiple opinions from private care providers noting a link between the Veteran's right knee and right ankle conditions and altered gait patterns caused by his service-connected left knee disability.  In June 2009, the Veteran submitted a letter from his chiropractor indicating that the Veteran's "right knee and right ankle conditions resulted from follow-through causation from altered gait pattern established from his 1983 left knee injury while serving in the military."  In July 2010, a letter from a different chiropractor described the Veteran's in-service left knee injury and resulting treatment and opined that the Veteran's "right knee pain is a flow-through injury from the left knee lack of strength with regard to gait and activities of daily living."  A September 2010 clinical note from a podiatrist reflects the opinion that it is "more likely than not" that the Veteran's left knee injury caused him to "compensate[] on his contralateral limb and resulted in ankle pain."  Additional letters from private providers, dated in January 2011 and April 2011, likewise describe a causal link between the Veteran's altered gait pattern and his right knee and right ankle conditions.

In sum, the Board finds that the weight of the evidence supports a finding that the Veteran's service-connected left knee disability proximately caused arthritis of the right knee and right ankle.  In so finding, the Board acknowledges the September 2009 VA examiner's opinion that it would be "purely speculative" to link these conditions, as arthritis is a naturally occurring phenomenon.  However, given the tentative nature of this opinion, particularly in contrast to the positive opinions submitted by the Veteran's private physicians, the Board finds that the evidence weighs in favor of his claims.  It is well established that the Board may not refute expert medical conclusions in the record with its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Resolving reasonable doubt in the Veteran's favor, his claims will be granted.  See 38 U.S.C. § 5107(b).


ORDER

The application to reopen the claim for service connection for a right foot condition is granted.

The application to reopen the claim for service connection for hypertension is granted.

Entitlement to service connection for right knee arthritis, secondary to service-connected left knee disability, is granted.

Entitlement to service connection for right ankle arthritis, secondary to service-connected left knee disability, is granted.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Records

The record reflects that the Veteran has received ongoing treatment at VA medical facilities.  On review, however, the most recent VA medical records associated with the claims file date from March 2015.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, as the missing records are potentially relevant to the claims on appeal, the Board finds that a remand is required in order to obtain them.  See 38 U.S.C. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Manlincon

In a July 2010 rating decision, the RO, inter alia, denied entitlement to a disability rating in excess of 10 percent for residual fracture of the left patella.  Thereafter, the Veteran submitted correspondence in March 2011 stating that he "disagree[d] with VA's d[e]cision" and explaining that his left knee disability had been misdiagnosed, resulting in "chronic pain, stiffness, aches, swelling, loss of strength, throbbing, and unmoveability."  He then went on to identify six other issues addressed in the July 2010 rating decision that he wished to appeal.  On review, as indicated by the issues listed on the May 2013 SOC, it appears the RO accepted the March 2011 correspondence as a timely NOD only with respect to the six additional issues identified by the Veteran.  To date, no SOC has been issued addressing the claim for an increased rating for the Veteran's left knee disability.

The Board further notes that in a February 2014 rating decision, the RO granted entitlement to a TDIU effective February 10, 2012.  The Veteran expressed disagreement with that decision in November 2014 correspondence, in which he requested an earlier effective date of 2009 for TDIU.  However, no SOC has been issued addressing this claim.

In light of the above, the Board must take jurisdiction over these issues for the limited purpose of remanding them for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Hypertension

The Veteran contends that he developed hypertension in service.  The evidence of record establishes that the Veteran has been treated for hypertension throughout the appeal period.  He has also submitted evidence of high blood pressure readings during service from May and June of 1986.  However, the Veteran has not been afforded a VA examination for the purpose of determining the etiology of this condition.  On remand, such an examination is needed.  See 38 U.S.C. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

Right Foot Condition

The Veteran contends that he developed a right foot/heel condition secondary to his service-connected lumbar spine and left knee disability.  He has requested a VA examination to evaluate this condition.  See Correspondence (September 2013).  On review, the record shows that the Veteran has been treated for right foot symptoms throughout the appeal period.  See, e.g., Correspondence from Cleveland VAMC (August 2010) (noting that the Veteran has minor foot problems); Compensation and Pension Opinion (February 2014) (noting swollen toes attributable to gouty arthritis).  There is also evidence to suggest that his right foot symptoms may be related to other musculoskeletal conditions, to include his service-connected right ankle condition.  See Podiatry Consult Note (February 2014) (noting interconnected right foot and ankle pain).  However, he has not been afforded a VA examination for the purpose of determining the etiology of this condition.  On remand, such an examination is needed.  See 38 U.S.C. § 5103A (d); McClendon, 20 Vet. App. at 81.

Insomnia

The Veteran contends that he has insomnia caused by his service-connected lumbar spine disability.  See Report of General Information (May 2009).  Initially, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant is generally not competent to diagnose his own psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Moreover, the Veteran in this case has been diagnosed with a variety of acquired psychiatric disorders during the pendency of his appeal (as well as obstructive sleep apnea).  The Board would ordinarily consider his claim for insomnia more broadly as a claim for an acquired psychiatric disorder; however, on review, the Veteran has previously been denied service connection for posttraumatic stress disorder (PTSD) (December 2009 Board decision), acquired psychiatric disorder other than PTSD (February 2014 rating decision), and sleep apnea (April 2015 rating decision).  The Veteran did not appeal these decisions, and they are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103.

Notwithstanding, the Board notes that the Veteran is competent to report symptoms within his realm of observation, such as sleeplessness.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is likewise competent to report, for example, that pain resulting from his service-connected disabilities causes sleep disturbance.  In light of the above, the Board finds that a medical opinion is needed to evaluate the Veteran's claim.  If on remand it is indicated that any acquired psychiatric disorder, to include insomnia, is proximately caused or aggravated by any of the Veteran's service-connected disabilities, the AOJ should develop the matter appropriately.  See Clemons, 23 Vet. App. at 4-5.

Osteonecrosis and Peripheral Edema

The Veteran contends that he is entitled to service connection for osteonecrosis and peripheral edema, as secondary to his right ankle disability.  See Correspondence (September 2009).  He has also asserted that his osteonecrosis may be secondary to his service-connected knee disabilities.  See "Osteonecrosis of the Knee," American Academy of Orthopaedic Surgeons (submitted by the Veteran in April 2012 with an annotation indicating that this condition pertains to his bilateral knee disabilities).  Additionally, edema of the lower extremities has been noted in his VA treatment records.  See, e.g., Nursing Preprocedure Note, CAPRI (April 2014) (noting slight edema to bilateral ankles); Podiatry Consult, CAPRI (February 2014) (noting mild edema of the feet).  On review, as the Veteran's claim for an increased rating for his left knee disability is being remanded and as the Board has granted service connection for his claimed right knee and right ankle disabilities (discussed above) which the Veteran contends may be related to his osteonecrosis and peripheral edema, the Board finds that the claims for osteonecrosis and peripheral edema are inextricably intertwined with the pending claims and must be remanded for development deemed appropriate by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from March 2015 to the present.

2.  Furnish the Veteran and his representative an SOC regarding the issues of entitlement to an increased disability rating for residual fracture of the left patella; and entitlement to an effective date earlier than February 10, 2012 for the award of a TDIU.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will NOT be returned to the Board for appellate consideration following the issuance of the SOC UNLESS he perfects his appeal WITH THE SUBMISSION OF A VA FORM 9.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's hypertension was incurred in or aggravated during service or developed within one year of his separation therefrom.  Specifically discuss the elevated blood pressure readings noted in service treatment records from May 1986 and June 1986.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right foot condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should identify any current diagnoses pertaining to the Veteran's right foot, and opine as to whether it is at least as likely as not (50-percent probability or more) that any such condition was (a) incurred in or aggravated during service, or (b) proximately caused or aggravated by any of the Veteran's service-connected disabilities, specifically to include his service-connected lumbar spine, bilateral knee, and right ankle disabilities.

5.  Forward the claims file to the appropriate specialist for a medical opinion as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's claimed insomnia is proximately caused or aggravated by any of his service-connected disabilities.  Specifically discuss the Veteran's contention that his lumbar spine disability causes insomnia.  Please note that the Veteran is competent to report symptoms such as sleeplessness.

If on remand it is indicated that any acquired psychiatric disorder is causally related to any of the Veteran's service-connected disabilities, to include due to pain resulting from his lumbar spine disability (or other service-connected disability0, the AOJ should develop the matter appropriately.

6.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


